T.C. Memo. 2007-335



                       UNITED STATES TAX COURT



                 ROBIN T. HARDIE, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 9713-06L.               Filed November 7, 2007.



     Robin T. Hardie, pro se.

     Karen A. Rennie, for respondent.



                         MEMORANDUM OPINION


     HALPERN, Judge:    This case is before the Court to review a

determination (the determination) by respondent’s Appeals Office

(Appeals) to proceed with the collection by levy of petitioner’s
                                - 2 -

Federal income tax liability for 1999.    We review the

determination pursuant to section 6330(d)(1).1

     Unless otherwise indicated, all section references are to

the Internal Revenue Code of 1986, as amended and as applicable

to this case, and all Rule references are to the Tax Court Rules

of Practice and Procedure.

                             Background

     This case was submitted for decision without trial pursuant

to Rule 122.    Facts stipulated by the parties are so found.   The

stipulation of facts filed by the parties, with attached exhibits

(the stipulation of facts), is included herein by this reference.

     In their joint motion asking leave to submit this case under

Rule 122, the parties agreed that the case may be submitted on

the basis of the pleadings and the stipulated facts.

     By the petition, petitioner assigns error to the

determination as follows:    “I believe the determination is

incorrect and have already provided written evidence including

from third parties which contradicts key factual statements in

the IRS’s determination.    This evidence has been ignored by the

IRS.”    Attached to the petition is a copy of a two-page document

entitled “Notice of Determination Concerning Collection Action(s)



     1
        While petitioner checked the box on the petition
indicating that he is seeking a redetermination of a deficiency,
clearly this action concerns a collection action, and we shall
treat it as such.
                                - 3 -

Under Section 6320 and/or 6330”.    In pertinent part, the document

states:

     We have determined that the Notice of Intent to Levy
     issued on the period listed above [1999] is valid and
     appropriate. All legal and procedural requirements
     were met in its issuance. The information you provided
     concerning the check the Service shows was returned for
     insufficient funds was not adequate to prove that a
     valid payment was ever received. You raised no other
     issues, and did not request a collection alternative.

     By the answer, respondent denies petitioner’s assignment of

error.

     The facts stipulated by the parties are set forth in four

numbered paragraphs in the stipulation of facts.    The first

paragraph states petitioner’s address in London, England, at the

time the petition was filed.    The second paragraph states his

Social Security number.    The third paragraph states the date on

which the determination was issued, that it relates to

petitioner’s 1999 taxable year, and that a copy of it is

attached.    The fourth paragraph states that a literal transcript

of account (the transcript of account) for petitioner’s 1999

taxable year is attached.    The copy of the determination attached

to the stipulation of facts is identical to the document attached

to the petition.    The transcript of account is dated April 13,

2007.    It shows an account balance of $360,929.37 and has

sequential entries showing a payment in the amount of $106,888

and a dishonored check in the same amount.    The parties have
                               - 4 -

stipulated that the attachments to the stipulation of facts are

authentic.

     On brief, petitioner raises two issues.   First, although he

concedes that it “appears” that he did not pay $106,888 for 1999,

and, therefore, he “[owes] the IRS this amount together with

accrued penalties and interest”, he does not accept that his

check was returned for insufficient funds.   Second, he states

that he does not agree with respondent’s computation of his

liability (presumably $360,929.37, as of April 14, 2007) (the

computational issue).

     In his answering brief, respondent argues that petitioner

has failed to present sufficient evidence to show that Appeals

abused its discretion in making the determination.   Respondent

claims that no evidence supports petitioner’s claim that the

check he submitted to pay his income tax liability was not

returned for insufficient funds.   Respondent further claims that

petitioner may not raise the computational issue because he did

not raise it with Appeals during his section 6330 hearing.

                            Discussion

     Petitioner bears the burden of proof.   See Rule 142(a).    The

transcript of account shows a dishonored check in the amount of

$106,888, and there is no evidence contradicting the inference to

be drawn from that entry that the check was returned for

insufficient funds.   We cannot conclude that Appeals wrongfully
                                  - 5 -

concluded that the check was returned for insufficient funds.

Moreover, there is no evidence that petitioner raised the

computational issue during the section 6330 hearing.        We agree

with respondent that, for failure to raise the computational

issue during the section 6330 hearing, petitioner is precluded

from raising it with us.   See Giamelli v. Commissioner, 129 T.C.

  ,     (2007) (slip op. at 15) (“we do not have authority to

consider section 6330(c)(2) issues that were not raised before

the Appeals Office”); Magana v. Commissioner, 118 T.C. 488, 493

(2002) (“in our review for an abuse of discretion under section

6330(d)(1) * * * generally we consider only arguments, issues,

and other matter that were raised at the collection hearing”);

sec. 301.6330-1(f)(2), Q&A-F5, Proced. & Admin. Regs. (2002).

      Petitioner has failed to prove that Appeals erred in making

the determination.

      To reflect the foregoing,


                                          Decision will be entered

                                  for respondent.